NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALVARO MARROQUIN MACIEL,                        No.    18-72236

                Petitioner,                     Agency No. A206-912-566

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Alvaro Marroquin Maciel, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that Marroquin Maciel

failed to establish that the harm he experienced or fears in Mexico was or would be

on account of a protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th

Cir. 2011) (even if membership in a particular social group is established, an

applicant must still show that “persecution was or will be on account of his

membership in such group” (emphasis in original)); Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010) (“An [applicant’s] desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”). Thus, Marroquin Maciel’s asylum and withholding

claims fail.

      In light of this disposition, we need not reach Marroquin Maciel’s remaining

contentions as to asylum and withholding. See Simeonov v. Ashcroft, 371 F.3d

532, 538 (9th Cir. 2004) (“As a general rule courts . . . are not required to make

findings on issues the decision of which is unnecessary to the results they reach.”

(citation omitted)).

                                          2                                      18-72236
      Substantial evidence supports the agency’s denial of CAT relief because

Marroquin Maciel failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Garcia-Milian, 755

F.3d at 1033-35 (concluding that petitioner did not establish the necessary state

action for CAT relief).

      PETITION FOR REVIEW DENIED.




                                          3                                   18-72236